Smith, J.,
delivered the opinion of the court.
The question for. determination in this case is whether an-engine installed for the purpose of furnishing motive power for a planing mill was so annexed to the realty as to become a fixture, and a part thereof, so that title thereto, would pass to the grantee in a deed conveying the land on which same was-situated.
The testimony simply shows that the engine was by the-owner of the land placed upon a concrete foundation, attached' thereto by eight l^'inch steel bolts, and that after same was-installed a house was built over it. Some evidence was offered *556by appellee, and excluded by the court, which would probably have thrown some additional light upon the matter. Tested by the rules announced in Weathersby v. Sleeper, 42 Miss. 732, it cannot be said that the character of the engine was changed from that of a chattel to realty. The peremptory instruction granted by the court, by which it held that this had been done, was erroneotis, and should not have been given.

jReversed and remanded.